DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Drawings
The objection to the drawings is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment thereto.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a first compensation capacitance of the first capacitive compensation structure being determined by a geometric configuration of the first capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core, a second compensation capacitance of the second capacitive compensation structure being determined by a geometric configuration of the second capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core” which is unclear. It is unclear what analogous manufacturing deviations are. The claim will be examined as best can be understood to recite manufacturing deviations from the same production process in a single wafer, or words to that effect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Petkov Vladimir P., et al., "A Fully Differential Charge-Balanced Accelerometer For Electronic Stability Control," IEEE Journal Of Solid-State Circuits, IEEE Service Center, Vol. 49, No. 1, 2014, pages 262-270 (hereinafter “Petkov”, see also corresponding publication US 20130055564 to Balachandran), in view of US 20100058865 to Zhang.
Regarding Claim 9, Petkov discloses a microelectromechanical inertial sensor (Figs. 1-5, accelerometer; Abstract), comprising: a substrate; an electromechanical structure situated on the substrate (Figs. 1-5, accelerometer on substrate; Introduction), the electromechanical structure including a sensor core, the sensor core including at least one mass oscillator mounted oscillatorily with respect to the substrate (Figs. 1-5, moving proof-mass suspended on springs over a substrate; Introduction), a first electrode, a second electrode, and at least one third electrode, the first electrode being connected to the mass oscillator (Figs. 1-5, electrode M on moving proof-mass; Introduction), the second and third electrodes being connected to the substrate (Figs. 1-5, electrodes S+, S- on substrate; Introduction), a first capacitance being present between the first and second electrodes, and a second capacitance being present between the first and third electrodes (Figs. 1-5, capacitances C1, C2; Introduction), the electromechanical structure having a parasitic capacitance, the parasitic capacitance being determined by manufacturing deviations in a geometric configuration of the sensor core (Figs. 2-3, capacitance Cp; System Architecture), the electromechanical structure further including a first capacitive compensation structure connected to the second electrode and a second capacitive compensation structure connected to the third electrode (Figs. 4-5, charge-balanced C–V converter connected to electrodes S+, S-; Fully Differential Signal Path - C–V converter) , the first and second compensation capacitances compensating for the parasitic capacitance (Figs. 4-5, charge-balanced C–V converter connected to electrodes S+, S-; Fully Differential Signal Path - C–V converter). However, Petkov is silent regarding a first compensation capacitance of the first capacitive compensation structure being determined by a geometric configuration of the first capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core, a second compensation capacitance of the second capacitive compensation structure being determined by a geometric configuration of the second capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core. Zhang discloses a first compensation capacitance of the first capacitive compensation structure being determined by a geometric configuration of the first capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core, a second compensation capacitance of the second capacitive compensation structure being determined by a geometric configuration of the second capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core (Figs. 2-4, reference structure 22 formed during the same deposition process as the MEMS structure 18; ¶¶ [0003], [0023]-[0030]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Petkov by providing a first compensation capacitance of the first capacitive compensation structure being determined by a geometric configuration of the first capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core, a second compensation capacitance of the second capacitive compensation structure being determined by a geometric configuration of the second capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core as in Zhang in order to provide for greater accuracy
Regarding Claim 10, Petkov discloses the inertial sensor includes a control unit, the control unit being configured to minimize an error signal, the error signal being based on a charge balance between the first and second capacitances, the minimization of the error signal taking place by adapting an electrical potential present at the second electrode and by adapting an electrical potential present at the third electrode (Figs. 1-5, negative feedback loop, in which the charge escaping C1 and C2 serves as the error signal; Charge-Balanced Capacitance-to-Voltage (C–V) Converter).
Regarding Claim 11, Petkov discloses the control unit is implemented as an application-specific integrated circuit (Figs. 1-5, IC for a dual-axis accelerometer; Measurement Results).
Regarding Claim 12, Petkov discloses the error signal is based on a charge balance between the first and second capacitances, and on a charge balance between the first and second compensation capacitances (Figs. 1-5, negative feedback loop, in which the charge escaping C1 and C2 serves as the error signal; Charge-Balanced Capacitance-to-Voltage (C–V) Converter).
Regarding Claim 13, Petkov discloses the control unit includes a first capacitive element having a third compensation capacitance and a second capacitive element having a fourth compensation capacitance, the first capacitive element being connected in parallel to the first capacitive compensation structure, and the second capacitive element being connected in parallel to the second capacitive compensation structure (Fig. 5, parallel capacitors downstream of sensor element; Charge-Balanced Capacitance-to-Voltage (C–V) Converter), and the error signal being based on a charge balance between the first and second capacitances and on a charge balance between the first, second, third and fourth compensation capacitances (Figs. 1-5, negative feedback loop, in which the charge escaping C1 and C2 serves as the error signal; Charge-Balanced Capacitance-to-Voltage (C–V) Converter).
Regarding Claim 14, Petkov discloses the control unit includes a third capacitive element and a fourth capacitive element, the third capacitive element being connected between the first and second electrodes, and the fourth capacitive element being connected between the first and third electrodes (Fig. 5, capacitors downstream of sensor element electrodes; Charge-Balanced Capacitance-to-Voltage (C–V) Converter),
Regarding Claim 15, Petkov discloses the electromechanical structure includes a second mass oscillator (Figs. 1-5, dual proof-masses suspended on springs over substrate; Introduction), a fourth electrode connected to the second mass oscillator (Figs. 1-5, electrode M on second proof-mass; Introduction), and a fifth and sixth electrode connected to the substrate the second and third electrodes being connected to the substrate (Figs. 1-5, electrodes S+, S- for second proof mass on substrate; Introduction), a third capacitance being present between the fourth and fifth electrodes, and a fourth capacitance being present between the fourth and sixth electrode (Figs. 1-5, capacitances C1, C2; Introduction), the electromechanical structure including a third capacitive compensation structure which is connected to the fifth electrode and has a fifth compensation capacitance, and a fourth capacitive compensation structure which is connected to the sixth electrode and has a sixth compensation capacitance (Figs. 4-5, charge-balanced C–V converter connected to electrodes S+, S-; Fully Differential Signal Path - C–V converter), the third and fourth compensation capacitances compensating for the parasitic capacitance (Figs. 4-5, charge-balanced C–V converter connected to electrodes S+, S-; Fully Differential Signal Path - C–V converter).
Regarding Claim 16, Petkov discloses the error signal is based on a charge balance between the first and second capacitances, and on a charge balance between the third and fourth capacitances, the minimization of the error signal taking place by adapting an electrical potential present at the second electrode, an electrical potential present at the third electrode, an electrical potential present at the fifth electrode, and an electrical potential present at the sixth electrode (Figs. 1-5, negative feedback loop, in which the charge escaping C1 and C2 serves as the error signal; Charge-Balanced Capacitance-to-Voltage (C–V) Converter).

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. Applicant asserts that Zhang does not disclose a first compensation capacitance of the first capacitive compensation structure being determined by a geometric configuration of the first capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core, a second compensation capacitance of the second capacitive compensation structure being determined by a geometric configuration of the second capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core. The examiner disagrees. Specifically, Zhang discloses “manufacturing variations effecting the offset and sensitivity of the MEMS sensor may be reduced since the gap between the z-plane MEMS electrode 16 and the MEMS structure 18 and the gap between the z-plane reference electrode 20 and the reference structure 22 are both preferably determined by the same sacrificial oxide thickness with a well-controlled space or gap. In addition, using the MEMS structure 18 and the reference structure 22 as the z-axis sensing element, instead of an electrode under the MEMS structure 18, may minimize the noise induced by parasitic capacitance between an electrode under the MEMS structure and the substrate” at ¶ [0030].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852